Citation Nr: 0028955	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-15 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for a compression 
fracture of D-6, currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from November 1941 to December 
1945.  

In a March 1995 rating decision the Department of Veteran's 
Affairs (VA) Oakland, California, Regional Office (RO), 
confirmed the veteran's 20 percent disability evaluation for 
a compression fracture of D-6, currently evaluated as 20 
percent disabling.  The veteran disagreed with the 
determination and a timely substantive appeal was filed.  The 
veteran did not appear for a hearing on September 13, 2000.

In the October 2000 Informal Brief, for the first time, the 
veteran's representative raises the issue of clear and 
unmistakable error in April and August 1956 rating decisions 
that reportedly did not contemplate stabilization of rating 
regulations in reducing the disability evaluation for the 
veteran's service connected D-6 compression fracture.  The 
issue of clear and unmistakable error in April and August 
1956 rating decisions has not been considered by the RO and 
as a result the issue it is not ripe for review by the Board 
of Veterans' Appeals (Board) at this time.  The issue of 
clear and unmistakable error in April and August 1956 rating 
decisions is referred to the RO for appropriate 
consideration.  


FINDING OF FACT

The compression fracture of D-6 is not productive of spinal 
cord involvement or unfavorable ankylosis of the dorsal spine 
or severe intervertebral disc syndrome, recurring attacks, 
with intermediate relief.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
compression fracture of D-6 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285, 5288, 5291, 5293 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation.  38 U.S.C.A. § 5107(a).  

The veteran sustained an injury during service resulting in a 
fracture of the 6th dorsal vertebra.  Post-service records 
reveal the veteran complained of back pain with activity and 
particularly at night which caused problems sleeping.  
Subsequent records revealed similar complaints.  

A VA medical examination of the joints was performed in March 
1994.  The veteran complained of persistent low grade (back) 
discomfort.  It was indicated that the veteran had a history 
of a 1963 truck accident where he sustained serious injuries, 
including injuries to his back and legs.  He reportedly had 
not worked since the 1963 accident.  The physical examination 
revealed that the veteran walked with a limp favoring the 
left leg and that he had a foot drop brace on the left leg.  
Range of motion of the (low) back revealed 90 degrees 
flexion; 25 degrees lateral flexion; 28 degrees rotation left 
and right; and 0 degrees extension.  There was left foot drop 
and an absent Achilles reflex.  The examiner reviewed X-rays 
of the dorsal spine and reported an anterior compression 
fracture of the sixth dorsal vertebral body.  The degree of 
compression was described as 40 percent.  Generalized 
osteoarthritic degenerative changes were reported throughout 
the dorsal spine.  It was indicated that the extent of the 
degenerative changes did not appear to be a service-connected 
problem.  

At a February 1995 VA medical examination the veteran 
complained of aches and pains over his entire body.  Range of 
motion studies of the spine revealed 90 degrees flexion, 
accomplished mostly at the hip; flexion was to 30 degrees; 
rotation was to 30 degrees left and right; and extension was 
to 10 degrees.  The diagnosis indicated that there was a 
compression fracture that involved the thoracic spine and 
that much of the veteran's other disabilities were due to 
injuries sustained in 1938 and 1963.  

A VA medical examination of the spine was performed in August 
1996.  The veteran had variable discomfort in the dorsal 
spine.  It was reported that X-rays revealed a compressive 
fracture of sixth dorsal body and distal dorsal degenerative 
changes.  The examiner commented that the majority of the 
veteran's problems were due to the 1963 postservice injury.  

At a September 1998 VA medical examination the veteran 
complained of pain in his back.  The physical examination of 
the dorsal spine showed a mild kyphosis at D7 or D8.  There 
was no lateral deviation of the spine.  Dorsal spine motion 
was described as very limited.  Back motion did not irritate 
or cause pain in the dorsal spine.  There was very mild 
evidence of kyphosis at the mid-dorsal area (D)7 or 8.  No 
pain or spasm was elicited on manipulation of the area.  X-
rays confirmed marked compression at D6 and some collapse at 
the central portion of the vertebral disc plate.  The 
examiner commented that there was evidence of injury to the 
dorsal spine which was probably related to a service 
experience.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The RO has assigned a 20 percent evaluation for a compression 
fracture of D-6.  The compression fracture of D-6 has been 
rated as 10 percent disabling under Diagnostic Code 5291, 
severe limitation of motion of the dorsal spine.  A 10 
percent evaluation has been added due to a demonstrable 
deformity of the D-6 vertebral body.  

Under Diagnostic Code 5285 residuals of fractures of a 
vertebra without cord involvement; abnormal mobility 
requiring neck brace (jury mast) a 60 percent disability 
evaluation is available.  A 30 percent disability evaluation 
is available under Diagnostic Code 5288, involving 
unfavorable ankylosis of the dorsal spine.  A 40 percent 
disability evaluation is available under Diagnostic Code 5293 
for severe intervertebral disc syndrome recurring attacks, 
with intermittent relief.  

The record shows that the veteran has a long history of back 
symptoms that are residuals of the compression fracture of D-
6.  His primary complaint and symptoms with respect to the 
compression fracture is pain in the area.  The veteran has 
movement of his lower back yet his dorsal spine movement is 
limited.  Degenerative changes in the dorsal spine have been 
reported, although not necessarily attributed to the D-6 
compression fracture.  It is important to note though that 
there is no medical evidence of any spinal cord involvement 
nor is there medical evidence of ankylosis of the dorsal 
spine.  Clinical data from the recent past also fails to 
reveal any evidence of muscle spasms and there is no 
neurological deficit attributable to the compression fracture 
of D-6.  In this regard it must be stated that the 
compression fracture of D-6 is not productive of spinal cord 
involvement or unfavorable ankylosis of the dorsal spine or 
severe intervertebral disc syndrome, recurring attacks, with 
intermediate relief.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As indicated previously, the veteran's 
primary complaint attributable to the D-6 compression 
fracture is pain or discomfort in the area.  However, a 
review of the medical evidence shows that in September 1998 
it was opined that the veteran's back motion did not irritate 
or cause pain in the dorsal spine.  In this regard, the 
medical evidence of record does not reflect objective 
evidence of pain greater than that contemplated by the 
current rating.  The Board finds that 38 C.F.R. §§ 4.40, 4.45 
or 4.59 do not provide a basis for a higher rating.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.   Extraschedular 
consideration is also not in order under 38 C.F.R. § 3.321 in 
the absence of frequent hospitalizations for the condition or 
marked interference with employment.

ORDER

An increased evaluation for a compression fracture of D-6 is 
denied.  



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

